Citation Nr: 1722527	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-40 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected bilateral pes planus.

2.  Entitlement to an initial, compensable disability rating for service-connected residuals of left ankle fracture for the period August 4, 1979, to September 15, 2008.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran initially requested a Board hearing.  In an October 2014 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits.

In March 2015, the Board remanded the Veteran's claim of entitlement to a higher rating for pes planus for further development and readjudication.  The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In September 2016, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's determination in its March 2015 decision that the Veteran did not timely file a Notice of Disagreement (NOD) with respect to the initial rating assigned for his service-connected ankle and remanded to the Board the issue of whether the Veteran's April 2009 NOD encompassed the entire August 2008 rating  decision (particularly including the initial rating assigned for his service-connected ankle).  The Court specifically found that the April 2009 NOD contains language that "clearly expresses an intent to appeal every decision of the RO (which would include the assignment of a noncompensable rating for his ankle condition from August 1979)."  Given this finding, the Board is constrained to conclude that the April 2009 NOD timely initiated an appeal of the initial disability rating assigned for the Veteran's left ankle disability.  Therefore, the issues on appeal have been expanded to include entitlement to an initial, compensable disability rating for the left ankle disability.  The Court affirmed the denial of a higher rating from September 2008 onward, so only the prior time period remains on appeal. 
In May 2017, the Veteran filed a substantive appeal with respect to claims of entitlement to service connection for left and right knee disabilities as secondary to his pes planus, thereby perfecting his appeal.  Those claims have not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  Therefore, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial, compensable disability rating for the left ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus was manifested by no worse than severe impairment, with marked pronation, pain on use and manipulation, swelling on use, and extreme tenderness of the plantar surfaces, but without characteristic callosities, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  The condition also resulted in significant functional impairments primarily due to pain, including limitations on standing, walking, and various physically demanding tasks.  The Veteran's symptoms were not relieved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision were initially provided to the Veteran in the September 2009 Statement of the Case and were again provided in the 2013 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran was assigned an initial 30 percent disability rating for his service-connected bilateral pes planus.  He claims entitlement to a rating in excess of 30 percent.  See May 2016 Response to SSOC (requesting "an evaluation of at least 50% disabling for bilateral pes planus").

The Veteran's service treatment records reveal that he was placed on a P3 profile for painful, bilateral pes planus.  See, e.g., October 1978 DA Form 3349 (Physical Profile Record); May 1979 Report of Medical Examination; April 1979 STR (Podiatry Clinic: "mechanical - pronation"); June 1978 DA 3349 (Physical Profile Record: "Moderate Flatfeet.").

A June 1980 VA examination revealed third degree, bilateral pes planus.  The examiner noted "moderate flattening of the longitudinal but not of the transverse arches.  There were no corns or callus, the feet were not tender and they were normally supple.  Inversion and eversion were normal, though with complaints of pain on motion, as well as pain and tenderness on palpation of that area.

The medical record is largely silent for any pertinent treatment or examinations of the Veteran's pes planus for the next almost 30 years.

An April 2008 VA examination resulted in a diagnosis of bilateral pes planus.  The course since onset was progressively worse.  He used over the counter insoles with poor results.  The Veteran had pain, stiffness, weakness, and lack of endurance in the left foot, all while walking or standing.  In the right, he had pain and stiffness while walking or standing.  The Veteran reported flare-ups with increased pain and associated functional limitations on standing  (15-30 minutes) and walking (no more than a few yards).   There was painful motion on passive inversion and eversion as well as on dorsiflexion.  There was objective evidence of tenderness on palpation of the insertion of the Achilles tendon and on palpation of the plantar fascial band.  There was marked pronation, but no pain on manipulation.  There was evidence of abnormal weight bearing (uneven wear on shoes).  The Veteran had a propulsive gait with no limp.  The examiner did not note any spasms of the Achilles tendon and the Achilles had normal alignment, bilaterally.  Forefoot and midfoot alignment was also normal.  The condition had significant effects on occupational functioning due to pain that decreased mobility.  His condition prevented exercise, sports and recreation.  It also had severe effects on traveling and driving.

Treatment records from June, July, and October 2009 document complaints of foot pain and/or tenderness (left plantar surface, bilateral plantar tenderness, and bilateral plantar surfaces, respectively).  The Veteran reported excruciating pain at an October 2009 VA pain clinic assessment.  His gait was slightly antalgic.

An August 2012 VA examination (QTC) noted bilateral pes planus with the Veteran's complaints of pain and swelling on use.  He had pain on manipulation of the feet.  He did not have characteristic calluses and his symptoms were not relieved by arch supports.  He had decreased longitudinal arch height, but no objective evidence of marked deformity (e.g., pronation) and no pronation or inward bowing of the Achilles' tendon.  The examiner also noted that there was no inward displacement and severe spasm of the Achilles' tendon on manipulation.  There were no other pertinent findings on physical examination.  The examiner opined that the condition impaired occupational functioning in that the Veteran experienced pain with walking.

The above medical evidence contains varying reports of marked pronation (e.g., present at April 2008 VA examination, not present at August 2012 VA examination) and occasional indications of "extreme" tenderness of the plantar surfaces.  Giving the Veteran the benefit of the doubt, these two criteria for the 50 percent rating are met.  However, the above evidence does not indicate that the Veteran has the other criteria for a 50 percent rating, particularly including marked inward displacement and severe spasm of the tendo achillis on manipulation.  See April 2008 and August 2012 VA examinations.  The Veteran has not identified any medical evidence indicating the presence of either of these symptoms/physical findings.  See, e.g., May 2016 Response to SSOC (also noting that orthopedic appliances do not relieve the Veteran's symptoms).  The Veteran meets two of the four criteria for a 50 percent rating, but the rating schedule requires that all four of the must be met to warrant a 50 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  While he argues his symptoms are not improved with the use of appliances such as insoles, the 50 percent criteria contemplate a list of symptoms along with a finding that the condition is not improved by the use of orthopedic shoes or appliances.  So, again, with the use of "and" in that list, and with not all symptoms being shown here, a higher rating is not warranted. 

The Board has also considered whether he more closely approximated the criteria for a 50 percent rating.  Here, his symptoms and physical findings very closely match the 30 percent rating criteria (e.g., marked pronation, pain on manipulation, swelling on use, though no characteristic callosities).  The primary symptom that the Veteran has reported that is included in the 50 percent criteria but not in the 30 percent criteria is extreme tenderness of the plantar surfaces of the feet.  The Board notes, again, that the reports of extreme tenderness have been occasional and, of necessity, the severity has largely been based on the Veteran's reports, rather than objective measurement.  Considering this symptom is inconsistently reported/documented, it cannot be said that the severity of the Veteran's disability  approximates that needed for a 50 percent rating.  The Veteran's symptoms most closely match the criteria for a 30 percent rating and do not more closely match the criteria for a 50 percent rating.

The greater weight of the evidence is against a rating in excess of 30 percent during any portion of the period on appeal.  The Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus is denied.  The Board will not consider whether a higher rating can be granted under another code, since the nature of the service-connected disability is precisely captured by the code under which he is rated and that code is directly on point.  See, e.g., Copeland v. McDonald, 27 Vet. App. 333 (2015). 

Extraschedular

The Veteran's attorney argues, generally, that extraschedular consideration is warranted based on functional limitations during flare-ups and marked interference with employment.  See May 2016 correspondence.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected bilateral pes planus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture during the period under consideration is adequately contemplated by, and, in fact, closely mirrors, the applicable schedular rating criteria, which have been discussed above with respect to the issue on appeal.  The evidence is against finding that the Veteran's occupational and functional impairments were greater than those veterans with symptoms of the same or similar type and severity.  Difficulty standing and walking, particularly for extended periods, is typical of bilateral pes planus warranting a 30 percent rating.  There has been no showing - other than a general allegation - that the functional loss this Veteran experiences during flare-ups are somehow exceptional and not contemplated by the ratings for pes planus.

Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities (left ankle fracture, hepatitis C, and bilateral pes planus), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  In making this finding, the Board acknowledges that the claim of entitlement to a higher rating for the left ankle disability for the period prior to September 2008 is being remanded.  The combined effect of the disabilities will be re-evaluated upon rating that condition and consideration of an extraschedular rating (if warranted) for that condition.  However, an extraschedular rating for the Veteran's service-connected bilateral pes planus is not warranted on this record at this time.

The claim of entitlement to an extraschedular rating for bilateral pes planus is denied.

After a review of the entire record, the Board has determined that VA has satisfied its duties to notify and assist.

a. VA's duty to notify was initially satisfied by a May 2012 letter.  He received additional notice in a May 2015 letter that asked him for information as to where he had been treated for pes planus from 1979 until 2003.  
b. VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.  Although the Veteran's complete service treatment records could not be located, VA made a March 2008 formal finding that all efforts to obtain the information had been exhausted and further attempts to obtain the complete records would be futile.
c. The Veteran was afforded VA examinations in June 1980, April 2008, and August 2012.  The examiners reviewed the Veteran's claims file, conducted a physical examination, and performed appropriate testing.  The Board finds that these examinations and their associated reports are adequate, particularly in combination.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have argued that the examinations are inadequate or that further examinations are necessary to decide this matter.  See May 2016 Response to SSOC (relying on evidence of record and notably failing to indicate further examinations were requested or necessary); August 2014 Response to SSOC (same).

ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected bilateral pes planus is denied.


REMAND

In its August 2008 rating decision, the RO granted service connection for a left ankle disability and assigned a noncompensable initial rating.  As discussed in the Introduction, the Veteran timely filed a NOD with respect to that initial rating, according to the Court.  However, the RO has only issued an SOC with respect to the 10 percent rating assigned effective September 15, 2008.  Because the AOJ has not yet issued a Statement of the Case on the issue of entitlement to an initial, compensable disability rating for a left ankle disability, remand is required.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).   If the Veteran is not satisfied with the RO's actions and wishes the Board to further consider this claim, he must file a timely appeal.

Any further development deemed necessary with respect to this claim should be completed.  Importantly, the Board denied a higher rating on or after September 15, 2008.  That portion of the decision was affirmed by the Court, so it is final.  The appropriate rating on or after September 15, 2008, is no longer on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct any additional development deemed necessary to determine the appropriate rating for the Veteran's service-connected residuals of left ankle fracture for the period August 5, 1979, to September 15, 2008.  Although the Board cannot order development at this point, since this issue is not yet appealed, the RO may want to consider sending the Veteran a letter developing information as to where he received treatment for his ankle between 1979 and 2008 and then obtaining any available records.

2.  After conducting any additional development deemed necessary, issue a statement of the case with respect to the claim of entitlement to a compensable rating for the Veteran's service-connected residuals of left ankle fracture for the period August 5, 1979, to September 15, 2008.  Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


